DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 15-17 of U.S. Patent No. 10,894,244. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,894,244 claims a water gas shift (WGS) reactor system comprising: a housing; a reaction tube disposed in the housing, wherein a reaction channel is defined within the reaction tube and a cooling fluid channel is defined between the housing and the reaction tube; a catalyst disposed in the reaction channel, the catalyst configured to catalyze a hydrogen generation reaction; and a heat transfer material disposed in the reaction channel (see claims 1 and 3); wherein the catalyst comprises: a first catalyst disposed in the reaction channel and configured to catalyze the hydrogen generation reaction in a first temperature range; and a second catalyst disposed in the reaction channel and configured to catalyze the hydrogen generation reaction in a second temperature range lower than the first temperature range (see claim 15); wherein the heat transfer material is disposed in the reaction channel between the first catalyst and the second catalyst (see claim 16); and wherein the catalyst comprises a foam comprising a catalyst material (see claim 17).
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 14 of copending Application No. 16/821/618 (US 2021/0292166 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/821/618 (US 2021/0292166 A1) claims a water gas shift (WGS) reactor system comprising: a housing; a reaction tube disposed in the housing, wherein a reaction channel is defined within the reaction tube and a cooling fluid channel is defined between the housing and the reaction tube; a catalyst disposed in the reaction channel, the catalyst configured to catalyze a hydrogen generation reaction; and a heat transfer material disposed in the reaction channel (see claims 1 and 6); and wherein the catalyst comprises: a first catalyst disposed in the reaction channel and configured to catalyze the hydrogen generation reaction in a first temperature range; and a second catalyst disposed in the reaction channel and configured to catalyze the hydrogen generation reaction in a second temperature range lower than the first temperature range (see claim 14).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 14-15, 17-18, 20-21, 23, 24-25, 27-28, 30-31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2002/0106539 A1) in view of Pinto (US 5,039,510).
	Regarding claim 1, Chong et al. discloses a water gas shift (WGS) reactor system comprising: a housing (reaction vessel, 5 and 305); a reaction tube (concentric partition, 30) disposed in the housing, wherein a reaction channel is defined within the reaction tube (30) and a cooling fluid channel (U-tube, 45) is defined between the housing (5, 305) and the reaction tube (30); a catalyst (35, 40) disposed in the reaction channel, the catalyst (35, 40) configured to catalyze a hydrogen generation reaction (see Abstract; figures 1 and 4; and paragraphs 0019, 0024-0026 and 0031).
	Chong et al. fails to disclose a heat transfer material disposed in the reaction channel.
	Pinto discloses an endothermic reaction of a hydrocarbon feedstock with steam and/or carbon dioxide is carried out using a double-tube reactor (see Abstract); and a heat transfer material (internal vanes, 214, and external vanes, 216 or 217) disposed in the reaction channel (see figures 2 and 3a-b and column 9, line 44 through column 10, lines 25).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chong et al. with the teachings of Pinto resulting in a heat transfer material disposed in the reaction channel resulting a heat transfer material disposed in the reaction channel for improved heat exchange.
	Regarding claim 2, Chong et al. discloses a water gas shift (WGS) reactor system wherein the catalyst comprises: a first catalyst (35) disposed in the reaction channel and configured to catalyze the hydrogen generation reaction in a first temperature range; and a second catalyst (40) disposed in the reaction channel and configured to catalyze the hydrogen generation reaction in a second temperature range lower than the first temperature range (see Abstract; figures 1 and 4; and paragraphs 0019, 0024-0026 and 0031).
	Regarding claims 3-5, Chong et al. disclose a WGS reactor system wherein the heat transfer material is disposed in the reaction channel between the first catalyst (35) and the second catalyst (40); wherein the first catalyst is configured to catalyze the hydrogen generation reaction at a temperature of between 200 °C and 450 °C; and wherein the second catalyst is configured to catalyze the hydrogen generation reaction at a temperature of between 180 °C and 350 °C (see Abstract; figures 1 and 4; and paragraphs 0019, 0024-0026 and 0031).
	Regarding claim 6, the combined teachings fail to disclose a WGS reactor system wherein a distance between the heat transfer material and an inlet of the reaction channel is less than a distance between the catalyst structure and the inlet of the reaction channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a distance between the heat transfer material and an inlet of the reaction channel is less than a distance between the catalyst structure and the inlet of the reaction channel, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 7, Chong et al. disclose a WGS reactor system wherein the catalyst comprises a catalyst configured to catalyze the hydrogen generation reaction at a temperature of between 200 °C and 450 °C (see Abstract; figures 1 and 4; and paragraphs 0019, 0024-0026 and 0031).
	Regarding claim 14, the combined teachings of Chong et al. and Pinot discloses a WGS reactor system wherein the heat transfer material comprises a fin, since Pinto discloses a heat transfer material (internal vanes, 214, and external vanes, 216 or 217) (see figures 2 and 3a-b and column 9, line 44 through column 10, lines 25).
	Regarding claim 15, the combined teachings of Chong et al. and Pinto disclose a WGS reactor system comprising a cooling channel heat transfer material disposed in the cooling fluid channel, since Chong et al. discloses a cooling channel (U-tube, 45) (see Abstract; figures 1 and 4; and paragraphs 0019, 0024-0026 and 0031) and Pinto discloses a heat transfer material (internal vanes, 214, and external vanes, 216 or 217) disposed in the reaction channel (see figures 2 and 3a-b and column 9, line 44 through column 10, lines 25).
	Regarding claims 17-18 and 20-21, Chong et al. discloses a WGS reactor system 
wherein the housing comprises a cylindrical housing, and wherein the reaction tube is coaxial with the cylindrical housing; comprising an inner tube disposed in the reaction tube, wherein the reaction channel is defined by an annular space between the reaction tube and the inner tube, and wherein an inner cooling fluid channel is defined within the inner tube; wherein an inlet of the reaction channel and an outlet of the cooling fluid channel are disposed at a first end of the WGS reactor; and wherein an inlet of the reaction channel is in fluid communication with an outlet of the cooling fluid channel (see Abstract; figures 1 and 4; and paragraphs 0019, 0024-0026 and 0031).
	Regarding claim 23, Chong et al. fails to disclose a WGS reactor system comprising a flow controller configured to control a flow rate of cooling fluid through the cooling fluid channel.
	However, Chong et al. discloses a desire for better temperature control through arraignments of parts (see paragraph 0031).
	It would have been an obvious matter of design choice to have a flow controller configured to control a flow rate of cooling fluid through the cooling fluid channel, since applicant has not disclosed that having a flow controller configured to control a flow rate of cooling fluid through the cooling fluid channel solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a flow controller configured to control a flow rate of cooling fluid through the cooling fluid channel.
Regarding claim 24, Chong et al. discloses a method for producing hydrogen in a water gas shift (WGS) reactor (reaction vessel, 5 and 305), the method comprising: flowing a cooling fluid through a cooling fluid channel (U-tube, 45) defined between a housing of a WGS reactor (reaction vessel, 5 and 305) and a reaction tube (30) disposed in the housing; and flowing a gas comprising carbon monoxide and steam through a reaction channel defined within the reaction tube; and flowing the gas across a catalyst disposed in the reaction channel, the catalyst configured to catalyze a hydrogen generation reaction (see Abstract; figures 1 and 4; and paragraphs 0007-0008, 0019, 0024-0026 and 0031), since Chong et al. discloses a shift reactor (see paragraph 0024), a steam reformer/shift converter, and that the carbon monoxide content of the reformate may be reduced by further processing of the reformate in a shift reactor, also called a shift converter (see paragraphs 0007-0008).
	Chong et al. fails to disclose that flowing the gas through the reaction channel comprises: flowing the gas across a heat transfer material disposed in the reaction channel to transfer heat from the flowing gas to the cooling fluid in the cooling fluid channel.
Pinto discloses an endothermic reaction of a hydrocarbon feedstock with steam and/or carbon dioxide is carried out using a double-tube reactor (see Abstract); and a heat transfer material (internal vanes, 214, and external vanes, 216 or 217) disposed in the reaction channel (see figures 2 and 3a-b and column 9, line 44 through column 10, lines 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chong et al. with the teachings of Pinto resulting in that flowing the gas through the reaction channel comprises: flowing the gas across a heat transfer material disposed in the reaction channel to transfer heat from the flowing gas to the cooling fluid in the cooling fluid channel.
	Regarding claim 25, the combined teachings of Chong et al. and Pinto disclose a method wherein flowing the gas across the heat transfer material comprises reducing the temperature of the flowing gas to a temperature at which the catalyst structure catalyzes the hydrogen generation reaction, since Pinto discloses a heat transfer material (internal vanes, 214, and external vanes, 216 or 217) (see figures 2 and 3a-b and column 9, line 44 through column 10, lines 25) would improve heat transfer resulting in reducing the temperature of the flowing gas to a temperature at which the catalyst structure catalyzes the hydrogen generation reaction.
	Regarding claims 27-28, Chong et al. discloses a method wherein flowing the gas across the catalyst comprises: flowing the gas across a first catalyst disposed in the reaction channel, wherein the first catalyst is configured to catalyze the hydrogen generation reaction in a first temperature range; and flowing the gas across a second catalyst disposed in the reaction channel, wherein the second catalyst is configured to catalyze the hydrogen generation reaction in a second temperature range lower than the first temperature range; and comprising receiving the gas into the reaction channel at a temperature within the first temperature range (see Abstract; figures 1 and 4; and paragraphs 0007-0008, 0019, 0024-0026 and 0031).
	Regarding claims 30-31, the combined teachings of Chong et al. and Pinto disclose a method comprising flowing the gas across the heat transfer material after flowing the gas across the first catalyst; and wherein flowing the gas across the heat transfer material comprises reducing the temperature of the flowing gas to within the second temperature range, since Pinto discloses a heat transfer material (internal vanes, 214, and external vanes, 216 or 217) (see figures 2 and 3a-b and column 9, line 44 through column 10, lines 25) would improve heat transfer resulting in flowing the gas across the heat transfer material after flowing the gas across the first catalyst; and wherein flowing the gas across the heat transfer material comprises reducing the temperature of the flowing gas to within the second temperature range.
	Regarding claim 34, Chong et al. discloses a method wherein flowing the gas through the reaction channel comprises flowing the gas from a first end of the WGS reactor to a second end of the WGS reactor; and wherein flowing the cooling fluid through the cooling fluid channel comprises flowing the cooling fluid from the second end of the WGS reactor to the first end of the WGS reactor (see Abstract; figures 1 and 4; and paragraphs 0007-0008, 0019, 0024-0026 and 0031).
	Regarding claims 37-38, the combined teachings of Chong et al. and Pinto fail to explicitly disclose a method comprising providing steam from the cooling fluid channel to an input of the reaction channel; and comprising providing steam from the cooling fluid channel to an input of a steam methane reformer.
	It would have been an obvious matter of design choice to provide steam from the cooling fluid channel to an input of the reaction channel; and provide steam from the cooling fluid channel to an input of a steam methane reformer, since applicant has not disclosed that providing steam from the cooling fluid channel to an input of the reaction channel; and providing steam from the cooling fluid channel to an input of a steam methane reformer solves any stated problem or is for any particular purpose and it appears that the invention would perform well with providing steam from the cooling fluid channel to an input of the reaction channel; and providing steam from the cooling fluid channel to an input of a steam methane reformer.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2002/0106539 A1) and Pinto (US 5,039,510) as applied to claim 1 above, and further in view of Blanchet et al. (US 2017/0021324 A1).
	Regarding claims 8-9 and 11, the combined teachings of Chong et al. and Pinto fail to disclose or suggest a WGS reactor system wherein the catalyst comprises a foam comprising a catalyst material; wherein the catalytic foam comprises a foam substrate; and wherein the catalyst material is disposed on the foam substrate; wherein the catalyst comprises catalyst pellets.
	Blanchet et al. discloses catalysts may comprise pellets and may comprise a catalytic coating disposed on structured support (e.g., honeycomb, wall flow, flow-through, fiber, mesh, screen, corrugated foil, stamped foil, metal or ceramic foam, perforated foil, etc.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a WGS reactor system wherein the catalyst comprises a foam comprising a catalyst material; wherein the catalytic foam comprises a foam substrate; and wherein the catalyst comprises catalyst pellets, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 10, the combined teachings of Chong et al., Pinto and Blanchet et al. fail to disclose a WGS reactor system wherein the foam has a porosity of between 5 pores per inch (ppi) and 30 ppi.
	It would have been an obvious matter of design choice to have a WGS reactor system wherein the foam has a porosity of between 5 pores per inch (ppi) and 30 ppi, since applicant has not disclosed that having a WGS reactor system wherein the foam has a porosity of between 5 pores per inch (ppi) and 30 ppi solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a WGS reactor system wherein the foam has a porosity of between 5 pores per inch (ppi) and 30 ppi.

Allowable Subject Matter
Claims 12-13, 16, 19, 22, 26, 29, 32-33, and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 12, 16, 19, and 22, the combined teachings of Chong et al. and Pinto fail to disclose or suggest a WGS reactor system wherein the heat transfer material comprises a foam; wherein the cooling channel heat transfer material comprises a foam; comprising multiple reaction tubes disposed in the housing; and wherein an outlet of the cooling fluid channel is configured to be in fluid communication with an inlet of a steam methane reformer (SMR).
	Claim 13 depend on claim 12.
Regarding claims 26, 29, 32-33, and 35-36, the combined teachings of Chong et al. and Pinto fail to disclose or suggest a method comprising reducing the temperature of the flowing gas to between 200°C and 450°C; comprising receiving the gas into the reaction channel at a temperature of between 200°C and 450°C; comprising reducing the temperature of the flowing gas to between 180°C and 350°C; comprising flowing cooling fluid through an inner cooling fluid channel defined within an inner tube disposed in the reaction tube; comprising adjusting a flow rate of the cooling fluid through the cooling fluid channel based on a flow rate of the gas through the reaction channel; and comprising outputting the cooling fluid from the cooling fluid channel at a temperature of between 100 °C and 300 °C.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774